 Case: 1:18-cv-00268-TSB-KLL Doc #: 27 Filed: 11/20/20 Page: 1 of 4 PAGEID #: 142




                        UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

MACHELLE COLLINS,                                    Case No. 1:18-cv-268
    Plaintiff,                                       Black, J.
                                                     Litkovitz, M.J.
       vs.

COMMISSIONER OF
SOCIAL SECURITY,                                     REPORT AND
     Defendant.                                      RECOMMENDATION



       On April 20, 2020, the undersigned issued a Report and Recommendation to the district

judge recommending that the Court grant the Commissioner’s motion to enter an order and

judgment reversing the final decision of the Commissioner of Social Security, pursuant to the

fourth sentence of 42 U.S.C. § 405(g), with remand to the Commissioner for further

administrative proceedings. (Doc. 21). The undersigned recommended that on remand, the

Appeals Council will take the necessary action to provide Ms. Collins with written notice of the

decisions made on her Title II applications for Child Insurance Benefits (Survivor’s Claim) filed

on December 12, 2011 and October 18, 2016 (Id.), thereby allowing Ms. Collins to pursue her

administrative remedies on her claims for benefits. Ms. Collins was advised that she had 14

days to file objections to the Report and Recommendation. (Doc. 21 at 3). Ms. Collins failed to

file any objections, and on June 16, 2020, the district judge adopted the Report and

Recommendation and entered judgment in this case. (Docs. 23, 24). Three months later, Ms.

Collins filed a motion opposing the remand and her opposition to the motion to remand. (Docs.

25, 26). For the reasons that follow, Ms. Collins’s motion should be denied.

       Ms. Collins’s motion opposing the motion to remand was filed after the entry of

judgment against her. Therefore, the Court liberally construes Ms. Collins’s pro se motion as a
 Case: 1:18-cv-00268-TSB-KLL Doc #: 27 Filed: 11/20/20 Page: 2 of 4 PAGEID #: 143




request to alter or amend the judgment under Fed. R. Civ. P. 59 and/or motion for relief from

judgment under Fed. R. Civ. P. 60.

       First, any request to alter or amend the judgment under Rule 59 is untimely. Pursuant to

Fed. R. Civ. P. 59(e), a motion to alter or amend a judgment must be filed within 28 days after

entry of the judgment. Judgment was entered in this case on June 16, 2020. (Doc. 5). Ms.

Collins= motion was filed three months after this deadline expired. Therefore, the motion to alter

or amend the judgment should be denied as untimely.

       Second, Ms. Collins has not shown that relief from judgment pursuant to Fed. R. Civ. P.

60(b) is warranted. Rule 60(b) provides, in relevant part, for relief from a judgment “for the

following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)

the judgment has been satisfied, released or discharged; it is based on an earlier judgment that

has been reversed or vacated; or applying it prospectively is no longer equitable; or (6) any other

reason that justifies relief.” Rule 60(b)(6) applies “only in exceptional or extraordinary

circumstances which are not addressed by the first five numbered clauses of the Rule.” Hopper

v. Euclid Manor Nursing Home, 867 F.2d 291, 294 (6th Cir.1989). See also Fuller v. Quire, 916

F.2d 358, 360 (6th Cir. 1990).

       Ms. Collins has not addressed any of the six reasons set forth in Rule 60(b) to justify

relief from judgment in this case. Nor has she alleged any facts which suggest that relief from

judgment is warranted in this case. Therefore, it is recommended that relief from judgment in


                                                 2
 Case: 1:18-cv-00268-TSB-KLL Doc #: 27 Filed: 11/20/20 Page: 3 of 4 PAGEID #: 144




this case be denied.

                       IT IS THEREFORE RECOMMENDED THAT:

       1. Ms. Collins’s motion opposing the remand (Doc. 25) be DENIED.

       2. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny Ms. Collins leave to appeal in forma pauperis. Ms. Collins remains free to

apply to proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d

800, 803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274,

277 (6th Cir. 1997).




Date: 11/20/2020
                                             Karen L. Litkovitz, Magistrate Judge
                                             United States District Court




                                                3
 Case: 1:18-cv-00268-TSB-KLL Doc #: 27 Filed: 11/20/20 Page: 4 of 4 PAGEID #: 145




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MACHELLE COLLINS,                                    Case No. 1:18-cv-268
    Plaintiff,                                       Black, J.
                                                     Litkovitz, M.J.
       vs.

COMMISSIONER OF
SOCIAL SECURITY,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
